   USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 1 of 12


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION
  STEVEN SHANK                                   )
                                                 )
          Plaintiff,                             )
                                                 )
          v.                                     )   Case No. 1:19-CV-306 JD
                                                 )
  ANDREW M. SAUL, Commissioner of                )
  Social Security,                               )
                                                 )
          Defendant.                             )

                                    OPINION AND ORDER

       Steven Shank applied for social security disability insurance benefits, alleging that he has

been unable to work since August 25, 2007. After a hearing where Mr. Shank testified, the ALJ

entered an unfavorable decision on October 26, 2014. (R. 27). Mr. Shank timely appealed that

decision and the District Court ordered a remand on January 16, 2018. (R. 556). The judge stated

that “[u]pon remand, the ALJ is to reconsider the medical source opinions of record and

minimally articulate his rationale for the weight he assigns to the opinions, offering specific

reasons that are grounded in the record.” (R. 555). Upon remand, the second ALJ found that Mr.

Shank has several severe impairments including lumbar degenerative disc disease, obesity, and

degenerative osteoarthritis of the left hip. (R. 451). Despite these impairments, the ALJ

determined that Mr. Shank was capable of light work with some additional limitations. (R. 452).

Based on the Vocational Expert’s testimony, the ALJ found that Mr. Shank was unable to

perform any past relevant work but could find other jobs in the economy including work as a toll

collector, parking lot attendant, and cashier. (R. 461). Mr. Shank now argues that the RFC

limitations are not based on substantial evidence in the record, which demonstrates his inability




                                                 1
    USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 2 of 12


to persist at ongoing work. [DE 15 at 2]. The Court agrees on that point and, therefore, remand is

required.

                                      I. FACTUAL BACKGROUND

         Prior to the onset of his disability, Mr. Shank worked for twenty-two years at Culligan as

a delivery, installation, and service man. (R. 36). He testified that he stopped working at Culligan

due to his hip replacement and is unable to work currently because he is “not able to stay on all

the time” since he must constantly alternate between sitting, standing, and walking. (R. 478). In

August of 2007, Mr. Shank underwent an elective total hip replacement after experiencing pain

and limited motion in his left hip. (R. 209; 218). Following his hip surgery, which he reported

being very happy with, Mr. Shank started experiencing pain in his back and legs. [Ex. 11F; 12F;

13F]. In November of 2008, Dr. Zolman, a physiatrist specializing in rehabilitation,

recommended that Mr. Shank start receiving selective epidural injections to help with his back

pain. (R. 241). In March of 2009, Mr. Shank continued to report pain in his back with symptoms

that were aggravated with increased activities but stated he was able to keep fairly active. (R.

249). After completing a discogram of Mr. Shank’s back, Dr. Stensland concluded that Mr.

Shank’s primary pain generator was at the L5-S1 level. [Ex. 15]. In July of 2009, Dr. Shugart

recommended that Mr. Shank receive spinal fusion in order to alleviate his pain. [Ex. 16F]. 1 Mr.

Shank continued to struggle with back pain for the next several years. In 2013, Mr. Shank

reported that he continued to experience sharp and achy pain intermittently on both sides of his

back and that “rest makes it better, while activity makes it worse.” (R. 288).




1
 Mr. Shank decided to not follow through with the recommendation for spinal fusion. Mr. Shank states at different
points that he would have less mobility following the spinal fusion procedure and thus opted to not have it done. (R.
482).

                                                          2
   USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 3 of 12


       In April of 2013, Mr. Shank completed a consultative exam with Dr. Bacchus in which he

continued to share the problems and pain he was experiencing in his back. (R. 400). In that

exam, Mr. Shank reported being able to sit up to thirty minutes at a time, stand up to five minutes

at a time, walk up to two hours, and carry up to ten pounds. Id. During the physical exam, Dr.

Bacchus noted that his “gait and station [were] slightly antalgic on the left” and that he was

unable to hop on his left foot. (R. 401). As a result of the exam, Dr. Bacchus concluded that Mr.

Shank maintained the “physical fundamental capacity to perform 6-8 hours of light duties with

non-continuous sitting, standing, or walking and limited lifting of no more than 10 lbs.” Id.

       At the second hearing before an ALJ, Mr. Shank testified to his daily activities and what

he does from day to day. Mr. Shank spends a lot of his time taking care of his 89-year-old aunt

including preparing her meals, doing laundry, cleaning dishes, taking her to her appointments,

and cleaning the house. (R. 479-81). Mr. Shank testified that his other daily activities include

woodworking in his shop, walking along the river on their small farm, looking after the garden,

cultivating corn with a small tractor, and hoeing the corn. (R. 478-83). He also testified to

needing to alternate between sitting, standing, and walking to help alleviate the pain. (R. 484-

86). Mr. Shank also testified that on the days when he takes medication because his pain level is

so high, he spends most of the day in the recliner and that he does this as much as two or three

days per week. (R. 489). This was consistent with his testimony from the first hearing in which

he testified that he has about two days per week where he really cannot do anything physical and

he has up to 4-5 days per month where his back pain is at such a level that he is forced to rest all

day. (R. 46-47). Finally, Mr. Shank testified that any job he worked in the future would have to

involve a combination of sitting, standing, and walking. (R. 493).




                                                 3
    USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 4 of 12


        After hearing testimony from Mr. Shank and the Vocational Expert, the ALJ made the

following residual functional capacity finding:

        After careful consideration of the entire record, the undersigned finds that, through
        the date last insured, the claimant had the residual functional capacity to perform
        light work . . . [with a] sit/stand option while remaining on task and position
        changes would not take him off task more than 20 percent of the workday.

(R. 452). The ALJ ultimately found that Mr. Shank was not disabled. As the Social Security

Administration noted in its brief, this Court has jurisdiction pursuant to 42 U.S.C. §

405(g). 2

                                      II. STANDARD OF REVIEW

        This Court will affirm the Commissioner’s findings of fact and denial of benefits if they

are supported by substantial evidence. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008).

Substantial evidence consists of “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). This

evidence must be “more than a scintilla but may be less than a preponderance.” Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Even if “reasonable minds could differ” about the

disability status of the claimant, the Court must affirm the Commissioner’s decision as long as it

is adequately supported. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

        The ALJ has the duty to weigh the evidence, resolve material conflicts, make

independent findings of fact, and dispose of the case accordingly. Perales, 402 U.S. at 399–400.



2
  Section 405(g) provides for judicial review of any final decision after a hearing, which contains two elements: a
jurisdictional requirement that claims be presented to the agency and a waivable requirement that the administrative
remedies prescribed be exhausted. The Supreme Court has found that “§ 405(g) delegates to the SSA the authority to
dictate which steps are generally required, see Sims, 530 U.S. at 106, 120 S.Ct. 2080, exhaustion of those steps may
not only be waived by the agency, see Weinberger v. Salfi, 422 U.S. 749, 767, 95 S.Ct. 2457, 45 L.Ed.2d 522
(1975), but also excused by the courts, see Bowen v. City of New York, 476 U.S. 467, 484, 106 S.Ct. 2022, 90
L.Ed.2d 462 (1986); Eldridge, 424 U.S. at 330, 96 S.Ct. 893.” Smith v. Berryhill, 139 S. Ct. 1765, 1773–74 (2019).



                                                         4
   USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 5 of 12


In evaluating the ALJ’s decision, the Court considers the entire administrative record but does

not reweigh evidence, resolve conflicts, decide questions of credibility, or substitute the Court’s

own judgment for that of the Commissioner. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003). Nevertheless, the Court conducts a “critical review of the evidence” before

affirming the Commissioner’s decision. Id. An ALJ must evaluate both the evidence favoring the

claimant as well as the evidence favoring the claim’s rejection and may not ignore an entire line

of evidence that is contrary to his or her findings. Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.

2001). The ALJ must provide a “logical bridge” between the evidence and the conclusions. Terry

v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009).

                             III. STANDARD FOR DISABILITY

       Disability benefits are available only to those individuals who can establish disability

under the terms of the Social Security Act. Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998).

Specifically, the claimant must be unable “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). The Social Security regulations create a five-step process to

determine whether the claimant qualifies as disabled. 20 C.F.R. § 404.1520(a)(4)(i)–(v). The

steps are to be used in the following order:

       1.      Whether the claimant is currently engaged in substantial gainful activity;

       2.      Whether the claimant has a medically severe impairment;

       3.      Whether the claimant’s impairment meets or equals one listed in the regulations;

       4.      Whether the claimant can still perform relevant past work; and

       5.      Whether the claimant can perform other work in the community.

See Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001).
                                                 5
   USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 6 of 12


       At step two, an impairment is severe if it significantly limits a claimant’s ability to do

basic work activities. 20 C.F.R. § 404.1522(a). At step three, a claimant is deemed disabled if the

ALJ determines that the claimant’s impairment or combination of impairments meets or equals

an impairment listed in the regulations. 20 C.F.R. § 404.1520(a)(4)(iii). If not, the ALJ must then

assess the claimant’s residual functional capacity, which is defined as the most a person can do

despite any physical and mental limitations that may affect what can be done in a work setting.

20 C.F.R. § 404.1545. The ALJ uses the residual functional capacity to determine whether the

claimant can perform his or her past work under step four and whether the claimant can perform

other work in society at step five. 20 C.F.R. § 404.1520(e). A claimant qualifies as disabled if he

or she cannot perform such work. The claimant has the initial burden of proof at steps one

through four, while the burden shifts to the Commissioner at step five to show that there are a

significant number of jobs in the national economy that the claimant can perform. Young v.

Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

                                        IV. DISCUSSION

       Mr. Shank argues that the ALJ’s decision should be remanded for several reasons. First,

he argues that the ALJ erred by relying on the VE’s opinion concerning national numbers for

available jobs, which involved an arbitrary and irrational method such that it cannot support the

ALJ’s step five finding. [DE 15 at 2]. He also claims that the ALJ failed to give substantial

credibility to the plaintiff himself due to his strong work history and ethic. Id. Finally, he argues

that the ALJ erred by failing to offer a complete credibility analysis when she improperly

weighed the opinion of consulting examiner Dr. Bacchus and treating physician Dr. Williams

and otherwise failed to account for impairments in combination, severe and non-severe, in the

RFC. Id. Within this argument, Mr. Shank asserts that the RFC limitations are simply not based

on substantial evidence in the record. The Court agrees with this last argument finding that the
                                                  6
   USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 7 of 12


ALJ’s RFC assessment is not supported by substantial evidence as the ALJ did not adequately

address Mr. Shank’s inability to consistently attend work. While the ALJ acknowledged Mr.

Shank’s back problems and adopted some limitations in that respect, she failed to address other

evidence in the record that could have supported further limitations or that could have supported

a finding of disability.

        In making a proper RFC determination, the ALJ must consider all of the relevant

evidence in the record, including testimony by the claimant, as well as evidence regarding

limitations that are not severe. Murphy v. Colvin, 759 F.3d 811, 817 (7th Cir. 2014) (citation

omitted). An ALJ must evaluate both the evidence favoring the claimant as well as the evidence

favoring the claim’s rejection and may not ignore an entire line of evidence that is contrary to his

findings. Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003); Zurawski v. Halter, 245

F.3d 881, 888 (7th Cir. 2001). The ALJ must then build “an accurate and logical bridge from the

evidence to the conclusion” so that a court can assess the validity of the agency’s decision and

afford the claimant meaningful review. Giles v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007).

Notably, the RFC is based on the medical evidence in the record and all other relevant evidence,

including the claimant's testimony. Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008).

        The ALJ in this case concluded that Mr. Shank had the RFC to perform light work with a

sit/stand option and stated that these position changes would not take him off task more than 20

percent of the workday. (R. 452). While the ALJ included the sit/stand option because it

“supports [Mr. Shank’s] testimony that he needs to change positions while performing tasks,”

she failed to include any discussion of whether he could persist at ongoing work on a daily basis

despite his testimony that his back pain requires him to sit in a recliner two or three days per

week (R. 489) and that one of his treating physicians stated that he could only engage in daily



                                                  7
   USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 8 of 12


activities as tolerated (R. 294). Despite Mr. Shank’s testimony regarding his need to take breaks

up to two days per week, the ALJ failed to properly explain why she discounted this line of

evidence, which could have supported more restrictive limitations or even a finding of disability.

       As the record indicates, following Mr. Shank’s hip replacement, he started experiencing

back pain that varied in intensity but that became chronic over the years. The records from

numerous physicians are consistent in that they demonstrate Mr. Shank’s experience with

persistent, chronic back pain that was only alleviated by alternating between sitting, standing,

and walking. [Exhibits 11F; 13F; 14F; 15F; 20F]. The records also demonstrate that his pain did

not improve over time. Id. In 2008, Mr. Shank went to see Dr. Zolman due to low back pain and

Dr. Zolman noted that Mr. Shank’s pain was “aching and stabbing” and that his symptoms were

“aggravated with prolonged sitting and standing,” but that he does “receive some relief when

lying down.” (R. 253). Notably, in 2013, Dr. Williams recorded that Mr. Shank was experiencing

“sharp, throbbing and stabbing pain which he rates as a 2 to 8 on a scale from 1-10. The pain

occurs intermittently. [He] states that activity and rest make[] it better, while sitting and standing

makes it worse.” (R. 296). Dr. Williams also noted that Mr. Shank’s straight left leg raise was

positive for radicular pain and recommended daily activity as tolerated. (R. 296-97).

       When addressing these records in her opinion, the ALJ focused on negative straight

raises, a normal gait, and his ability to move on/off a chair—each of which fail to address

chronic pain Mr. Shank was experiencing in his back. (R. 455). There was no testimony or

medical evidence indicating that simply because Mr. Shank often had a full range of motion that

he could not suffer from further limitations—such as the need to alternate between sitting and

standing with lying down on account of pain and/or the need to be limited in the total time spent

sitting or standing/walking. See Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must



                                                  8
   USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 9 of 12


not succumb to the temptation to play doctor and make their own independent medical

findings.”). In crafting Mr. Shank’s RFC, the ALJ found that additional restrictions were

warranted on account of his need “to change positions while performing tasks.” (R. 459). But the

ALJ failed to explain why having a full range of motion or 5/5 strength is inconsistent with the

diagnosis of degenerative disc disease or Mr. Shank’s testimony of disabling pain. “An ALJ has

the obligation to consider all relevant medical evidence and cannot simply cherry-pick facts that

support a finding of non-disability while ignoring evidence that points to a disability finding.”

Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010). In her opinion, the ALJ noted:

       “[Mr. Shank] also stated that he has about two days a week where he cannot do
       anything physical. He reported that he then sits in his shop. He reported that there
       are four or five days a month where he does not really do anything. He specified
       that he feels pain in his lower back and legs on those days and that he sits in a soft
       chair with a pillow behind his back or on the couch.”

(R. 454). Despite recognizing his testimony, the ALJ failed to observe that despite oftentimes

having a full range of motion or 5/5 strength that Mr. Shank still suffered from chronic pain

which required that he regularly take days off for rest and relief. Including a limitation in the

RFC for alternating positions does not address his need to give his back relief more than one day

per week. This fails to build a logical bridge between the evidence in the record and the ALJ’s

conclusion. Terry, 580 F.3d at 475. The record includes regular statements from both Mr. Shank

and his physicians about how his back pain is aggravated with prolonged sitting or standing and

that activity makes it worse, while resting makes it better. (R. 37-38, 253, 288, 296, 575-76).

       And, while the ALJ found Mr. Shank’s lumbar degenerative disc disease to be a severe

impairment and found him capable of light work, she did not provide any functional limitations

that accommodated his chronic pain symptoms other than the sit/stand option. Mr. Shank

testified that while he can do certain activities like grocery shop, housework, garden, help his



                                                  9
  USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 10 of 12


aunt, drive his car, and do some woodworking, he is not always capable of performing those

activities or, when he does, he is forced to take breaks. (R. 483-89). Here, the ALJ “failed to

consider the difference between a person’s being able to engage in sporadic physical activities

and [his] being able to work eight hours a day five consecutive days of the week.” Id. at 755.

“This is insufficient because minimal daily activities, such as those in issue, do not establish that

a person is capable of engaging in substantial physical activity.” Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000) (citing Thompson v. Sullivan, 987 F.3d 1482, 1490 (10th Cir. 1993)). And

substantial physical activity for a full day or full week of work is precisely what Mr. Shank

testified to being unable to do.

       On step five in determining whether Mr. Shank could perform other work in the

community, the ALJ posed a question to the VE regarding how much time an individual could be

off task and still be able to keep any jobs in the economy, to which the VE responded that

“typically if performance is off task 20 percent of the workday, week, month, year, ongoing,

they’re not gonna be able to maintain competitive employment.” (R. 498). The VE went on to

note that “employers in these types of jobs allow one day of sick leave per month” and stated that

“[t]wo or more times per month ongoing are not going to be able to maintain competitive

employment.” (R. 499). Moreover, the VE testified that even with the sit/stand option, an

employee would need to stay at the workstation to remain on task. (R. 505-06). This exchange

between the VE and the ALJ is informative because it demonstrates that Mr. Shank’s ability to

work full-time five days a week for months at a time is a critical factor in determining whether

there are any jobs in the economy that he can perform. The ALJ included an RFC that would

allow Mr. Shank to be off-task up to 20% of the day due to his position change needs, but that

amount of off-task time seems questionable in light of the VE’s testimony and for the jobs the



                                                 10
  USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 11 of 12


VE recommended to the ALJ—cashier, toll collector, and parking lot attendant. (R. 461).

Moreover, the sit/stand limitation does not provide Mr. Shank with the ability to walk around to

provide relief to his back as he has testified to needing. Notably, the VE in the first hearing

testified that being out of commission 4-5 days a month would prohibit Mr. Shank from holding

down competitive employment and if he were to move away from his work station to relieve

pain that would result in too much time off task. (R. 53). The VE in that hearing also testified

that even with a sit/stand option and not needing to leave his workstation, a position change

every 15 minutes would result in too much time off task and would prohibit Mr. Shank from

being able to keep a job. (R. 54-55).

       In sum, the ALJ’s exclusion of this line of significant evidence supporting Mr. Shank’s

claim for disability fails to demonstrate that the ALJ considered the full extent of his back issues

and its limiting effects. See Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010). While the Court

realizes that an ALJ need not discuss every piece of evidence in the record in rendering a

decision, the ALJ cannot “cherry-pick” facts that support a finding of non-disability while

ignoring evidence that points to a disability finding. See id. Consequently, an ALJ’s decision

cannot stand if it lacks evidentiary support or an adequate discussion of the issues. Lopez, 336

F.3d at 539. Because the ALJ’s assessment of Mr. Shank’s RFC is not supported by substantial

evidence or an adequate discussion of the actual evidence related to his need for rest and relief

from his back pain, the determination cannot stand. 42 U.S.C. § 405(g); SSR 96–8p.

                                        V. CONCLUSION

       The Court REVERSES the Commissioner’s decision and REMANDS this matter to the

Commissioner for further proceedings consistent with this opinion. The Clerk is DIRECTED to

prepare a judgment for the Court’s approval.



                                                 11
USDC IN/ND case 1:19-cv-00306-JD document 23 filed 09/29/20 page 12 of 12


   SO ORDERED.

   ENTERED: September 29, 2020

                                        /s/ JON E. DEGUILIO
                                 Chief Judge
                                 United States District Court




                                   12
